DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 07/19/2022. The information disclosure statement(s) have/has been considered by the examiner.
Status of Application
	Claims 1-2, 5, and 6, are pending. Claims 3 and 4 have been cancelled. Claim 6 has been added. Claims 1- 2, 5, and 6, will be examined.  Claims 1 and 5 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 07/21/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/21/2022, with respect to claims 1-2, and 5-6, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented. 
Regarding Objection to Title, the applicant’s response has been fully considered and is persuasive. Therefore, the Objection to Title is withdrawn.
Regarding the Claim Interpretation, there are no Rejections or Objections to be withdrawn. However, the applicant’s response  has been fully considered and is noted for the record. 
Regarding Rejections under 35 U.S.C. 103, and the remarks, “JARVIS does not disclose that a sensor detects that an object is placed on (rather than taken off) the load table and to transmit a signal accordingly,” the Office respectfully disagrees. The Office does not  rely upon Jarvis to teach, “a sensor detects that an object is placed on the load table and to transmit a signal accordingly.” Furthermore, regarding applicant's remarks against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Offices stance that the sighted prior art anticipates or renders obvious the claimed subject matter. Furthermore, based upon the added limitations of the amended claims, filed 07/21/2022, a new ground(s) of rejection is made in view of newly found prior art reference(s) KITAMURA et al., US 20220244742, and previously disclosed prior art reference(s) QI, JARVIS, and HIROI. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over QI et al., US 2020/0310399, herein further known as Qi, in view of JARVIS et al., US 2018/0127212, herein further known as Jarvis, further in view of KITAMURA et al., US 20220244742, herein further known as Kitamura, and further in view of HIROI, US 20170066597, herein further known as Hiroi.
Regarding claim 1, Qi discloses a transport system (paragraphs [0002], [0022], [0035]) comprising: a load table (paragraph [0021], support plate) including an index (paragraph [0032], barcode or marker); and plurality of traveling bodies (paragraphs [0004], vehicles (AGVs), and [0018], AGV 100) to transport an object placed on the load table (paragraphs [0021], supporting an inventory item, [0027], contain, carry and/or transport items, see also at least FIG. 1), each of the traveling bodies (paragraph [0018]) including: a memory configured to store map information, (paragraph [0019]) including traveling state information (paragraphs [0002], program controlled), and self-position information indicating a position of the traveling body (paragraph [0045]); an environment detector (paragraphs [0030], [0032]) configured to detect the index (paragraph [0032]) and acquire data (paragraph [0052]); and circuitry (paragraph [0046] communication module) configured to update (paragraph [0019]) the self-position information based on the position (paragraph [0045]) and the map information (paragraph [0019]) and, the traveling body to transport the object (paragraphs [0002], [0022], [0035]) based on the self-position information (paragraph [0045]) and receive a signal indicating that the object has been detected; generate route information indicating a route (paragraph [0045]) along which the traveling the selected  traveling body travels (paragraph [0033], path), based on the map information (paragraph [0019]); and transmit the route information to the traveling bodies (paragraphs [0045-0046]), wherein each of the traveling bodies (paragraph [0018]) further includes: communication circuitry (paragraph [0046]) configured to receive (paragraph [0046]) the route information (paragraph [0045]), configured to receive the traveling body (paragraph [0033]) based on the route information (paragraph [0045]) drive control circuitry configured to control (paragraphs [0017-0018]) the traveling body based on the route information (paragraphs [0045-0046]).
However, the system of Qi does not explicitly state a position of the load table and indicating a relative position between the index and the traveling body; and traveling state acquisition circuitry configured to acquire the traveling state information indicating a traveling state of the traveling body; and information processing circuitry configured to: select, from the plurality of traveling bodies; wherein the load table further includes: a sensor configured to detect the object when the object is on the load table; and communication circuitry configured to transmit the signal indicating that the object has been detected.
The system of Jarvis teaches a position of the load table (paragraph [0056]) and indicating a relative position between the index and the traveling body (paragraph [0010]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Qi by including a position of the load table and indicating a relative position between the index and the traveling body as taught by Jarvis.
One would be motivated to modify Qi in view of  Jarvis for the reasons stated in Jarvis paragraph [0005], a more robust approach where the items to be picked by a human agent are brought to a predetermined location to eliminate the amount of walking the human agent must do within a facility.  Furthermore, the more robust system utilizing autonomous vehicles reduces fatigued to the agent from having to propel the cart around the warehouse.
Additionally, the claimed invention is merely a combination of known elements of automated guided vehicles used in inventory management systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The system of Kitamura teaches a traveling state acquisition circuitry configured to acquire the traveling state information indicating a traveling state of the traveling body (paragraph [0104]); and information processing circuitry configured to: select, from the plurality of traveling bodies (paragraph [0098]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Qi by including a traveling state acquisition circuitry configured to acquire the traveling state information indicating a traveling state of the traveling body; and information processing circuitry configured to: select, from the plurality of traveling bodies as taught by Kitamura.
One would be motivated to modify Qi in view of  Kitamura for the reasons stated in Kitamura paragraph [0005], a more robust system to provide a traveling vehicle system and a traveling vehicle control method capable of suppressing a deadlock from occurring by mitigating congestion of traveling vehicles.
Additionally, the claimed invention is merely a combination of known elements of traveling vehicle system, and a traveling vehicle control method  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Hiroi teaches a system wherein the load table incudes: a sensor (paragraph [0117], camera) configured to detect the object on the load table (paragraph [0117]); and a communication device (paragraph [0069]) configured to transmit a signal (paragraph [0114]) indicating that the object has been detected to the information processing apparatus (paragraphs  [0114] , [0117]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Qi by including a sensor configured to detect the object on the load table; and a communication device configured to transmit a signal indicating that the object has been detected to the information processing apparatus as taught by Hiroi.
One would be motivated to modify Qi in view of  Hiroi for the reasons stated in Hiroi paragraph [0003], a more robust system save the labor of the sorting operation.  Furthermore, the more robust system makes it possible to improve the efficiency of the sorting operation.
Additionally, the claimed invention is merely a combination of known elements of improving the efficiency of shipping operations in distribution businesses, manufacturers and the like and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Qi and Jarvis disclose all limitations of claim 1 above.
Qi discloses further a system wherein the index includes a material that reflects light (paragraph [0048]), and wherein the environment detector emits light (paragraph [0032], beam pointer), detects light reflected from the index (paragraph [0032]), and measures a distance between the index and the environment detector (paragraph [0030]).
Regarding claim 5, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 5 can clearly perform on the apparatus of claim 1. Therefore, claim 5 is rejected under the same rationale as claim 1 above.
Regarding claim 6, all limitations have been examined with respect to the apparatus in claim 2. The method/steps taught/disclosed in claim 6 can clearly perform on the apparatus of claim 2. Therefore, claim 6 is rejected under the same rationale as claim 2 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669          

/JESS WHITTINGTON/            Examiner, Art Unit 3669